         Case 5:21-cv-02629-BLF Document 11 Filed 04/28/21 Page 1 of 4



 1
     DERRIEL C. MCCORVEY (admitted pro hac vice)
 2   LABR# 26083 / TXBR# 24073351
 3   McCORVEY LAW, LLC
     102 Versailles Blvd. Ste 620
 4   Lafayette, LA 70501
     Telephone: 337-291-2431
 5   Fax: 337-291-2433
     derriel@mccorveylaw.com
 6

 7   Attorneys for Plaintiff
     ORGANIC PANACEAS, LLC
 8
     [Additional Counsel on Signature Page]
 9
10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN JOSE DIVISION
13

14

15    IN RE GOOGLE DIGITAL ADVERTISING Master File No. 5:20-cv-03556-BLF
      ANTITRUST LITIGATION
16                                     ADMINISTRATIVE MOTION TO
                                       CONSIDER WHETHER
17                                     CASES SHOULD BE RELATED
                                       Related Cases:
18
                                       Organic Panaceas, LLC v. Google, LLC et al
19                                     Case 4:21-cv-02629-DMR

20

21

22

23

24

25

26
27

28


     ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
     PURSUANT TO L.R. 3-12– Case No. 20-cv-03556-BLF
       Case 5:21-cv-02629-BLF Document 11 Filed 04/28/21 Page 2 of 4



 1      I. INTRODUCTION
 2          Pursuant to the Northern District of California’s Civil Local Rule 3-12, Plaintiff Organic
 3
     Panaceas, LLC (“Organic Panaceas”) submits this administrative motion to consider whether the
 4
     action styled Organic Panaceas, LLC v. Google, LLC et al., Case 4:21-cv-02629-DMR (N.D.
 5
     Cal.) (the “Organic Panaceas Action”) should be related to the present case, In re Google Digital
 6

 7   Advertising Antitrust Litigation, No. 20-cv-03556-BLF, and the related actions pending before

 8   this Court, including, but not limited to, Sweepstakes Today, LLC v. Google, LLC, et al., No. 20-

 9   cv-08984-BLF; Genius Media Group, Inc., et al., v. Google, LLC, et al., No. 20-cv-09092-BLF;
10
     Sterling International Consulting Group v. Google LLC, No. 20-cv-09321-BLF; and Astarita v.
11
     Google LLC, et al., No. 21-cv-00022-BLF (N.D. Cal. related on January 22, 2021). See also
12
     Order on Motions to Relate, ECF No. 69.
13
            On May 27, 2020, Grand Atlas Tours, et al., filed an antitrust action against Google LLC
14

15   and Alphabet Inc. (collectively “Defendants”) alleging Defendants have engaged in

16   anticompetitive conduct in digital advertising, resulting in alleged damages to class members
17   who: (1) purchased and overpaid for digital advertising services from Defendants (advertisers);
18
     or (2) were underpaid for selling advertising space through Defendants (publishers). Additional
19
     class actions on behalf of both advertisers and publishers have since been filed.
20
            On August 11, 2020, this Court ordered the Grand Atlas and Devaney actions to be
21

22   consolidated into In re Google Digital Advertising Antitrust Litigation, creating Master File No.

23   5:20-cv-03556-BLF. On January 22, 2021, the Sweepstakes Today, Genius, Sterling, and

24   Astarita actions were ordered to be related to In re Google Digital Advertising Antitrust
25   Litigation, and were re-assigned to Judge Beth Labson Freeman.
26
            The Organic Panaceas Action, like the Consolidated and Related Actions, concerns the
27
     same or substantially similar allegations to those in the underlying In re Google Digital
28
     Advertising Antitrust Litigation. Given that the requirements of Civil Local Rule 3-12 have been
      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE                                      1
      RELATED PURSUANT TO L.R. 3-12– Case No. 20-cv-03556-BLF
       Case 5:21-cv-02629-BLF Document 11 Filed 04/28/21 Page 3 of 4



 1   met, Organic Panaceas now respectfully requests this Court issue the proposed order formally
 2   relating this action to In re Google Digital Advertising Antitrust Litigation. The undersigned
 3
     counsel appeared and requested appointment to the Plaintiffs’ Steering Committee on April 12,
 4
     2021.
 5
     II. RELATIONSHIP OF THE ACTIONS
 6

 7           Under Local Rule 3-12(a), an action is related when: (1) “The actions concern

 8   substantially the same parties, property, transaction or event”; and (2) “It appears likely that there

 9   will be an unduly burdensome duplication of labor and expense or conflicting results if the cases
10
     are conducted before different Judges.” As set forth in Local Rule 3-12(a)(1), the Organic
11
     Panaceas Action involves substantially the same parties, property, transaction, or event, as each
12
     of the actions previously consolidated or related (the “Related Actions”), as well as concerns the
13
     same alleged antitrust violations, defendants and co-conspirators, witnesses, and evidence. The
14

15   Organic Panaceas Action, like the Related Actions, asserts a claim for violations of Section 2 of

16   the Sherman Act.
17           When counsel in the Organic Panaceas Action we communicated with counsel for
18
     Defendants in the Related Actions on April 28, 2021, counsel for Defendants agreed that the
19
     Organic Panaceas Action should be related. Counsel for Defendants noted the Organic Panaceas
20
     Action alleges monopolization of digital display services, as do the other cases before the Court.
21

22   Counsel for Defendants also noted that discovery in the Organic Panaceas Action will be almost

23   entirely the same as in the other cases, and the risk of inconsistent determinations on issues like

24   relevant market is serious if the cases are not related.
25           As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
26
     burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
27
     are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
28
     before the same judge so that these analyses and determinations are made by one Court.
      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE                                           2
      RELATED PURSUANT TO L.R. 3-12– Case No. 20-cv-03556-BLF
       Case 5:21-cv-02629-BLF Document 11 Filed 04/28/21 Page 4 of 4



 1   III. CONCLUSION
 2          For the reasons set forth above, Plaintiff Organic Panaceas respectfully requests the Court
 3
     order the Organic Panaceas Action be deemed related to In re Google Digital Advertising
 4
     Antitrust Litigation, No. 5:20-cv-03556-BLF, and the Organic Panaceas Action be assigned to
 5
     the Honorable Beth Labson Freeman.
 6

 7
                                                 Respectfully submitted,
 8
     Dated: April 28, 2021                       McCORVEY LAW, LLC
 9
10                                               By:    /s/ Derriel C. McCorvey
11                                               DERRIEL C. MCCORVEY
                                                 Attorneys for Plaintiff
12

13                                               PHILIP L. GREGORY (SBN 95217)
                                                 GREGORY LAW GROUP
14
                                                 1250 Godetia Drive
15                                               Woodside, CA 94062
                                                 Telephone:   (650) 278-2957
16                                               Fax: By Request
                                                 pgregory@gregorylawgroup.com
17
                                                 JOSEPH M. BRUNO (pro hac vice pending)
18
                                                 BRUNO & BRUNO, L.L.P.
19                                               855 Baronne Street
                                                 New Orleans, LA 70113
20                                               Telephone: (504) 564-7366
                                                 Fax: 504-581-1493
21                                               jbruno@brunobrunolaw.com
22

23

24

25

26
27

28


      ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE                                       3
      RELATED PURSUANT TO L.R. 3-12– Case No. 20-cv-03556-BLF
